        Case 3:21-cv-05169-SI Document 1 Filed 07/06/21 Page 1 of 11




1
       CENTER FOR DISABILITY ACCESS
2      Raymond Ballister Jr., Esq., SBN 111282
       Russell Handy, Esq., SBN 195058
3      Amanda Seabock, Esq., SBN 289900
       Zachary Best, Esq., SBN 166035
4      Mail: 8033 Linda Vista Road, Suite 200
       San Diego, CA 92111
5      (858) 375-7385; (888) 422-5191 fax
6      amandas@potterhandy.com

7      Attorneys for Plaintiff
8
                               UNITED STATES DISTRICT COURT
9
                              NORTHEN DISTRICT OF CALIFORNIA
10
11
         Oziel, Sawyer III,                       Case No.
12
                 Plaintiff,
13
           v.
                                                  Complaint for Damages and
14                                                Injunctive Relief for Violations
         Elmo Investments, L.L.C., a
         California Limited Liability             of: Americans with Disabilities
15                                                Act; Unruh Civil Rights Act
         Company;
16
                       Defendant,
17
18
19
20
     Plaintiff Oziel, Sawyer III complains of Elmo Investments, L.L.C., a California
21   Limited Liability Company; (“Defendant”), and alleges as follows:
22
23     PARTIES:
24     1. Plaintiff is a California resident with physical disabilities. He is
25   substantially limited in his ability to walk. He suffers from a spine injury. He
26   uses a wheelchair for mobility.
27     2. Defendant Elmo Investments, L.L.C., a California Limited Liability
28   Company; owns and operates The Inn at Mavericks located at 346 Princeton


                                            1

     Complaint
        Case 3:21-cv-05169-SI Document 1 Filed 07/06/21 Page 2 of 11




1    Ave, Half Moon Bay, California currently and at all times relevant to this
2    complaint.
3      3. Plaintiff does not know the true names of Defendants, their business
4    capacities, their ownership connection to the property and business, or their
5    relative responsibilities in causing the access violations herein complained of,
6    and alleges a joint venture and common enterprise by all such Defendants.
7    Plaintiff is informed and believes that each of the Defendants herein, is
8    responsible in some capacity for the events herein alleged, or is a necessary
9    party for obtaining appropriate relief. Plaintiff will seek leave to amend when
10   the true names, capacities, connections, and responsibilities of other
11   Defendants are ascertained.
12
13   JURISDICTION:
14     4. The Court has subject matter jurisdiction over the action pursuant to 28
15   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
16   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
17     5. Pursuant to supplemental jurisdiction, an attendant and related cause
18   of action, arising from the same nucleus of operative facts and arising out of
19   the same transactions, is also brought under California’s Unruh Civil Rights
20   Act, which act expressly incorporates the Americans with Disabilities Act.
21     6. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
22   founded on the fact that the real property which is the subject of this action is
23   located in this district and that Plaintiff's cause of action arose in this district.
24
25   PRELIMINARY STATEMENT
26     7. This is a lawsuit challenging the reservation policies and practices of a
27   place of lodging. Plaintiff does not know if any physical or architectural
28   barriers exist at the hotel and, therefore, is not claiming that that the hotel has


                                               2

     Complaint
        Case 3:21-cv-05169-SI Document 1 Filed 07/06/21 Page 3 of 11




1    violated any construction-related accessibility standard. Instead, this is about
2    the lack of information provided on the hotel’s reservation website that would
3    permit plaintiff to determine if there are rooms that would work for him.
4      8. After decades of research and findings, Congress found that there was
5    a “serious and pervasive social problem” in America: the “discriminatory
6    effects” of communication barriers to persons with disability. The data was
7    clear and embarrassing. Persons with disabilities were unable to “fully
8    participate in all aspects of society,” occupying “an inferior status in our
9    society,” often for no other reason than businesses, including hotels and
10   motels, failed to provide information to disabled travelers. Thus, Congress
11   decided “to invoke the sweep of congressional authority” and issue a “national
12   mandate for the elimination of discrimination against individuals with
13   disabilities,” and to finally ensure that persons with disabilities have “equality
14   of opportunity, full participation, independent living” and self-sufficiency.
15     9. As part of that effort, Congress passed detailed and comprehensive
16   regulations about the design of hotels and motels. But, as importantly,
17   Congress recognized that the physical accessibility of a hotel or motel means
18   little if the 61 million adults living in America with disabilities are unable to
19   determine which hotels/motels are accessible and to reserve them. Thus,
20   there is a legal mandate to provide a certain level of information to disabled
21   travelers.
22     10. But despite the rules and regulations regarding reservation procedures,
23   a 2019 industry article noted that: “the hospitality sector has largely
24   overlooked the importance of promoting accessible features to travelers.”
25     11. These issues are of paramount important. Persons with severe
26   disabilities have modified their own residences to accommodate their unique
27   needs and to ameliorate their physical limitations. But persons with disabilities
28   are never more vulnerable than when leaving their own residences and having


                                             3

     Complaint
        Case 3:21-cv-05169-SI Document 1 Filed 07/06/21 Page 4 of 11




1    to travel and stay at unknown places of lodging. They must be able to ascertain
2    whether those places work for them.
3
4      FACTUAL ALLEGATIONS:
5      12. Plaintiff planned on making a trip in August of 2021 to Half Moon Bay,
6    California, area.
7      13. He chose The Inn at Mavericks located at 346 Princeton Ave, Half Moon
8    Bay, California because this hotel was at a desirable price and location.
9      14. Due to Plaintiff’s condition, he is unable to, or seriously challenged in
10   his ability to, stand, ambulate, reach objects, transfer from his chair to other
11   equipment, and maneuver around fixed objects.
12     15. Thus, Plaintiff needs an accessible guestroom and he needs to be given
13   information about accessible features in hotel rooms so that he can confidently
14   book those rooms and travel independently and safely.
15     16. Plaintiff went to The Inn at Mavericks reservation website at
16   https://www.innatmavericks.com/ seeking to book an accessible room at the
17   location on February 3, 2021.
18     17. This website reservation system is owned and operated by the
19   Defendants and permits guests to book rooms at The Inn at Mavericks.
20     18. Plaintiff found that there was insufficient information about the
21   accessible features in the “accessible rooms” at the Hotel to permit him to
22   assess independently whether a given hotel room would work for him.
23     19. Here, under the hotel reservation website fails to describe or provide
24   details about the accessibility features in the guestrooms or any details such as
25   accessible bathtub, shower, toilet, grab bars, lavatory sink.
26     20. With respect to the shower, the Hotel reservation website does not
27   provide any information on existence of accessible roll-in shower/accessible
28   bathtub/shower seat. The plaintiff mightily struggles while transferring from

                                             4

     Complaint
        Case 3:21-cv-05169-SI Document 1 Filed 07/06/21 Page 5 of 11




1    wheelchair to shower/ bathtub. The grab bars in the shower/ bathtub are an
2    essential requirement as it helps him in assistance and transfer accordingly.
3    The hotel reservation website fails to identify or describe if there are any /grab
4    bars/detachable shower wand. Under the “Jetty Suite” ADA room available,
5    the hotel reservation website simply states, “Luxury Bathroom with a Walk-In
6    Oversized Shower.” The information provided is insufficient and lacks
7    description. The Plaintiff needs detailed information regarding the
8    accessibility of the bathroom. Thus, making it more difficult for the Plaintiff to
9    individually assess the room prior booking. Stating if a particular room is a roll-
10   in shower or tub is a threshold issue for most persons with mobility disabilities
11   like Plaintiff.
12      21. As for the toilet, there are no details about the height of the toilet and
13   the grab bars. Plaintiff cannot transfer from his wheelchair to a toilet unless
14   there are grab bars at the toilet to facilitate that transfer. The plaintiff struggles
15   mightily with toilets which are either too tall or too low, as he has to transfer
16   from his wheelchair to the toilet. He needs to know the height of the toilet. But
17   the Hotel reservation website does not provide any information about the
18   existence of grab bars for the accessible guestroom toilets.
19      22. As for the lavatory sink, Plaintiff has had tremendous difficulty with
20   using lavatory sinks in the past because sinks were cabinet style sinks or had
21   low hanging aprons that did not provide knee clearance for a wheelchair user
22   to pull up and under or, alternatively, where the plumbing underneath the sink
23   was not wrapped with insulation to protect against burning contact to his
24   knees. Here, the Hotel reservation website provides no information about the
25   accessibility of the sinks in the accessible guestroom.
26      23. As for the accessibility of the Hotel, the reservation website fails to
27   provide details on the accessible areas in the Hotel such as lobby, registration
28   desk, swimming pool, entrance, parking, etc. This is an essential information


                                               5

     Complaint
        Case 3:21-cv-05169-SI Document 1 Filed 07/06/21 Page 6 of 11




1    to the Plaintiff.
2      24. . Plaintiff is unable to assess if the rooms simply do not comply at all,
3    itself a violation, or fail to disclose those features, also a violation.
4      25. Plaintiff does not need an exhaustive list of accessibility features.
5    Plaintiff does not need an accessibility survey to determine of a room works for
6    him. Plaintiff, like the vast majority of wheelchair users, simply needs a
7    handful of features to be identified and described with a modest level of detail:
8       • For the doors, Plaintiff simply needs to know if he can get into the hotel
9           room and into the bathroom. This is a problem that has created
10          tremendous problems for the Plaintiff in the past. A simple statement
11          that the hotel room entrance and interior doors provide at least 32
12          inches of clearance is enough to provide Plaintiff this critical piece of
13          information about whether he can fit his wheelchair into the hotel
14          rooms.
15      • For the beds themselves, the only thing Plaintiff needs to know (and the
16          only thing regulated by the ADA Standards) is whether he can actually
17          get to (and into) the bed, i.e., that there is at least 30 inches width on the
18          side of the bed so his wheelchair can get up next to the bed for transfer.
19          This is critical information because Plaintiff cannot walk and needs to
20          pull his wheelchair alongside the bed.
21      • For the desk where Plaintiff will eat and work, Plaintiff simply needs to
22          know that it has sufficient knee and toe clearance so that he can use it.
23          A simple statement like “the desk provides knee and toe clearance that
24          is at least 27 inches high, 30 inches wide, and runs at least 17 inches
25          deep” is more than sufficient. Because Plaintiff is confined to a
26          wheelchair, he needs to know this information to determine if the desk
27          is accessible to and useable by him.
28      • For the restroom toilet, Plaintiff only needs to know two things that


                                               6

     Complaint
        Case 3:21-cv-05169-SI Document 1 Filed 07/06/21 Page 7 of 11




1          determine if he can transfer to and use the toilet; (1) that the toilet seat
2          height is between 17-19 inches (as required by the ADA Standards) and
3          (2) that it has the two required grab bars to facilitate transfer.
4       • For the restroom sink, the Plaintiff two things that will determine
5          whether he can use the sink from his wheelchair: (1) can he safely get his
6          knees under the toilet? To wit: does the sink provide the knee clearance
7          (27 inches high, 30 inches wide, 17 inches deep) and is any plumbing
8          under the sink wrapped with insulation to protect against burning
9          contact? The second thing is whether the lavatory mirror is mounted at
10         a lowered height so that wheelchair users can sue it. A simple statement
11         like: “the lavatory sink provides knee clearance of at least 30 inches
12         wide, 27 inches tall and 17 inches deep, all of the under-sink plumbing
13         is wrapped, and the lowest reflective edge of the mirror is no more than
14         40 inches high” would suffice.
15      • Finally, for the shower, Plaintiff needs to know only a handful of things:
16         (1) what type of shower it is (transfer, standard roll-in, or alternate roll-
17         in), (2) whether it has an in-shower seat; (3) that there are grab bars
18         mounted on the walls; (4) that there is a detachable hand-held shower
19         wand for washing himself and (5) that the wall mounted accessories and
20         equipment are all within 48 inches height.
21     26. This small list of items are the bare necessities that Plaintiff must know
22   to make an independent assessment of whether the “accessible” hotel room
23   works for him. These things comprise the basics of what information is
24   reasonably necessary for Plaintiff (or any wheelchair user) to assess
25   independently whether a given hotel or guest room meets his or her
26   accessibility needs.
27     27. Other accessibility requirements such as slopes of surfaces, whether the
28   hand-held shower wand has a non-positive shut off valve, the temperature


                                             7

     Complaint
        Case 3:21-cv-05169-SI Document 1 Filed 07/06/21 Page 8 of 11




1    regulator, the tensile strength and rotational design of grab bars, and so many
2    more minute and technical requirements under the ADA are beyond what is a
3    reasonable level of detail and Plaintiff does not expect or demand that such
4    information is provided.
5      28. But because the Defendants have failed to identify and describe the core
6    accessibility features in enough detail to reasonably permit individuals with
7    disabilities to assess independently whether a given hotel or guest room meets
8    his accessibility needs, the Defendants fail to comply with its ADA obligations
9    and the result is that the Plaintiff is unable to engage in an online booking of
10   the hotel room with any confidence or knowledge about whether the room will
11   actually work for him due to his disability.
12     29. This lack of information created difficulty for the Plaintiff and the idea
13   of trying to book this room -- essentially ignorant about its accessibility --
14   caused difficulty and discomfort for the Plaintiff and deterred him from
15   booking a room at the Hotel
16     30. Plaintiff travels frequently and extensively, not only for non-litigation
17   reasons but also because he is an ADA tester and actively engaged in finding
18   law breaking businesses and hauling them before the courts to be penalized
19   and forced to comply with the law.
20     31. As he has in the past, Plaintiff will continue to travel to the Half Moon
21   Bay area on a regular and ongoing basis and will patronize this Hotel once it
22   has been represented to him that the Defendant has changed its policies to
23   comply with the law and to determine if the Hotel is physically accessible as
24   well as complying with required reservation procedures. Plaintiff will,
25   therefore, be discriminated against again, i.e., be denied his lawfully entitled
26   access, unless and until the Defendant is forced to comply with the law.
27     32. Plaintiff has reason and motivation to use the Defendant’s Hotel
28   reservation system and to stay at the Defendant’s Hotel in the future. Among


                                             8

     Complaint
        Case 3:21-cv-05169-SI Document 1 Filed 07/06/21 Page 9 of 11




1    his reasons and motivations are to assess these policies and facilities for
2    compliance with the ADA and to see his lawsuit through to successful
3    conclusion that will redound to the benefit of himself and all other similarly
4    situated. Thus, Plaintiff routinely revisits and uses the facilities and
5    accommodations of places he has sued to confirm compliance and to enjoy
6    standing to effectuate the relief promised by the ADA.
7
8    I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
9    WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
10   Defendants.) (42 U.S.C. section 12101, et seq.)
11     33. Plaintiff re-pleads and incorporates by reference, as if fully set forth
12   again herein, the allegations contained in all prior paragraphs of this
13   complaint.
14     34. Under the ADA, it is an act of discrimination to fail to make reasonable
15   modifications in policies, practices, or procedures when such modifications
16   are necessary to afford goods, services, facilities, privileges advantages or
17   accommodations to person with disabilities unless the entity can demonstrate
18   that taking such steps would fundamentally alter the nature of those goods,
19   services, facilities, privileges advantages or accommodations. See 42 U.S.C. §
20   12182(B)(2)(A)(ii).
21     35. Specifically, with respect to reservations by places of lodging, a
22   defendant must ensure that its reservation system, including reservations
23   made by “any means,” including by third parties, shall:
24                   a. Ensure that individuals with disabilities can make
25                         reservations for accessible guest rooms during the same
26                         hours and in the same manner as individuals who do not
27                         need accessible rooms;
28                   b. Identify and describe accessible features in the hotels and


                                            9

     Complaint
       Case 3:21-cv-05169-SI Document 1 Filed 07/06/21 Page 10 of 11




1                        guest rooms offered through its reservations service in
2                        enough detail to reasonably permit individuals with
3                        disabilities to assess independently whether a given hotel
4                        or guest room meets his or her accessibility needs; and
5                     c. Reserve, upon request, accessible guest rooms or specific
6                        types of guest rooms and ensure that the guest rooms
7                        requested are blocked and removed from all reservations
8                        systems.
9              See 28 C.F.R. § 36.302(e).
10     36. Here, the defendant failed to modify its reservation policies and
11   procedures to ensure that it identified and described accessible features in the
12   hotels and guest rooms in enough detail to reasonably permit individuals with
13   disabilities to assess independently whether a given hotel or guest room meets
14   his or her accessibility needs and failed to ensure that individuals with
15   disabilities can make reservations for accessible guest rooms during the same
16   hours and in the same manner as individuals who do not need accessible
17   rooms.
18   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
19   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
20   Code § 51-53.)
21     37. Plaintiff repleads and incorporates by reference, as if fully set forth
22   again herein, the allegations contained in all prior paragraphs of this
23   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
24   that persons with disabilities are entitled to full and equal accommodations,
25   advantages, facilities, privileges, or services in all business establishment of
26   every kind whatsoever within the jurisdiction of the State of California. Cal.
27   Civ. Code §51(b).
28     38. The Unruh Act provides that a violation of the ADA is a violation of the


                                            10

     Complaint
       Case 3:21-cv-05169-SI Document 1 Filed 07/06/21 Page 11 of 11




1    Unruh Act. Cal. Civ. Code, § 51(f).
2      39. Defendants’ acts and omissions, as herein alleged, have violated the
3    Unruh Act by, inter alia, failing to comply with the ADA with respect to its
4    reservation policies and practices.
5      40. Because the violation of the Unruh Civil Rights Act resulted in difficulty
6    and discomfort for the plaintiff, the defendants are also each responsible for
7    statutory damages, i.e., a civil penalty. See Civ. Code § 52(a).
8    PRAYER:
9           Wherefore, Plaintiff prays that this Court award damages and provide
10   relief as follows:
11       1. For injunctive relief, compelling Defendants to comply with the
12   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
13   plaintiff is not invoking section 55 of the California Civil Code and is not
14   seeking injunctive relief under the Disabled Persons Act at all.
15       2. Damages under the Unruh Civil Rights Act, which provides for actual
16   damages and a statutory minimum of $4,000 for each offense.
17       3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
18   to 42 U.S.C. § 12205; and Cal. Civ. Code § 52(a).
19       4. “For equitable nominal damages for violation of civil rights. See
20   Uzuegbunam v. Preczewski, 141 S.Ct. 792 (2021) and any other equitable relief
21   the Court finds appropriate.”
22
23   Dated: July 6, 2021                      CENTER FOR DISABILTY ACCESS
24
25
26
27                                            By:
                                              Russell Handy, Esq.
28
                                              Attorneys for Plaintiff

                                            11

     Complaint
